Citation Nr: 1316415	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-38 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from March 19, 2007 to January 1, 2008, and from January 5, 2008 to January 15, 2009.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the Veteran's claims for service connection for myofascial lumbar syndrome and trapezium myalgias of the shoulders.  The Veteran did not request a hearing before the Board.

In the February 2009 rating decision from which this appeal arises, the RO also denied the Veteran's claim for service connection for a mood disorder, initially claimed as a stress reaction and sleep changes.  In a September 2010 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), encompassing all of the psychiatric symptomatology claimed as due to a mood disorder.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the September 2010 rating decision fully granted the Veteran's claim for service connection for a mood disorder, the issue of a mood disorder is no longer in appellate status and is not before the Board.  

The issues entitlement to service connection for right and left shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

A diagnosed low back disorder, specifically myofascial lumbar syndrome, began during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, myofascial lumbar syndrome was incurred during service.  38 U.S.C.A. §§ 1110, 5103, 103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this decision, the Board grants the Veteran's claim for service connection for myofascial lumbar syndrome.  This award represent a complete grant of the issue on appeal.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error and any further discussion of VA's responsibilities under the VCAA is not necessary.


Service Connection Laws and Regulations

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his myofascial lumbar syndrome and trapezium myalgias of the shoulders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's claimed disorders because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992). 

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.


Analysis

The Veteran essentially contends that he developed a low back disorder from wearing interceptor body armor (IBA) during service in the Persian Gulf.  

Reviewing the service treatment records, in a February 2008 report of his medical history prior to deployment to the Persian Gulf, the Veteran reported experiencing pain in his back while wearing his IBA.  In a February 2008 private treatment record, written the same day as the Veteran's report of his history, the Veteran indicated that he experienced low back pain.

The service treatment records contain no notation indicating treatment or diagnosis for low back disorder symptomatology during the Veteran's deployment in the Persian Gulf.

Upon return from the Persian Gulf, in a December 2008 statement of administration and duty status, the Veteran reported experiencing a low back injury during service.  In a December 2008 service report of medical assessment, the Veteran stated that he experienced back pain from wearing his IBA during his deployment.  The Veteran indicated that he did not seek medical care during the deployment for this disorder.  Having reviewed the record, a service clinician diagnosed a low back injury, but did not refer the Veteran for further examination.  Subsequently, in a January 2008 post-deployment report of his medical history, the Veteran reported experiencing back pain.  The Veteran indicated that he had not sought treatment during service.  

The Veteran filed the current claim for service connection for low back disorder in December 2008, prior to his January 15, 2009 discharge from service.  Therefore, VA provided the Veteran with a VA medical examination, approximately two weeks after his discharge from service.

In a January 2009 VA spinal examination report, the Veteran reported experiencing low back pain from wearing his IBA during service.  He indicated that the pain was intermittent and sharp, but did not radiate.  The Veteran stated that he took over-the-counter medication for pain relief.  Upon examination, the VA examiner reported that the Veteran's back was normal except for noted tenderness in the paraspinous musculature of the lumbar area without spasm.  The diagnosis was myofascial lumbar syndrome.

In a March 2009 statement, the Veteran stated that he still experienced back pain.  

In a September 2009 addendum to the January 2009 VA back examination report, the VA examiner who performed the examination indicated that he had reviewed the claims file.  Having been asked to provide an opinion as to the etiology of the Veteran's back disorder, the January 2009 VA examiner wrote that he could not render the requested opinion without resorting to mere speculation because the service treatment records did not provide any useful physical examinations or diagnoses.

In a September 2009 statement, the Veteran indicated that his problem, supposedly to include his back disorder, started in service.

From this evidence, the Board finds that the Veteran incurred the diagnosed myofascial lumbar syndrome during service.

The Veteran is competent to report the symptoms and impairments associated with his claimed low back disorder.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  In this instance, the Veteran consistently reported experiencing low back pain due to the wearing of his IBA both prior to and after his deployment.  In the December 2008 service report of medical assessment, a service clinician, having heard the Veteran's competent report of his back symptomatology, diagnosed a low back injury without the need for further examination.  At the Veteran's request, VA provided him with the January 2009 back examination.  In the January 2009 VA back examination report, the examiner noted tenderness in the Veteran's paraspinous musculature of the lumbar spine.  The Board notes that the January 2009 VA examiner's findings are consistent with the Veteran's lay reports of back pain throughout service.  

In the September 2009 addendum to the January 2009 VA back examination report, the January 2009 VA examiner wrote that he could not render the requested opinion regarding the etiology of the Veteran's claimed back disorder without resorting to mere speculation.  The Board notes that opinions indicating an inability to opine on a matter without resorting to speculation are of no probative value unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this instance, the January 2009 VA examiner wrote that he could not provide the requested etiology opinions because the service treatment records did not provide any useful physical examinations or diagnoses.  In making this finding, the January 2009 VA examiner ignored the Veteran's competent lay reports throughout service of pain in his low back related to the wearing of the IBA.  In addition, the January 2009 VA examiner also did not mention the findings of the December 2008 service clinician who diagnosed the Veteran as having experienced a low back injury during deployment.  

Finally, the January 2009 VA examiner ignored his own findings in the January 2009 VA back examination.  As indicated above, the VA examinations were offered within days of the Veteran's discharge from service.  Therefore, the January 2009 VA examiner should have considered his own diagnosis, specifically myofascial lumbar syndrome, to have been diagnosed at almost the time of the Veteran's discharge from service.  Therefore, as the January 2009 VA examiner did not account for the Veteran's competent and credible reports of his own in-service symptomatology noted in the service treatment records, the findings of the December 2008 VA clinician, or his own January 2009 diagnosis, the Board finds that the September 2009 addendum to the January 2009 VA back examination report lacks probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion").

As noted above, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 498.  In this instance, the Veteran reported low back pain during service, and was diagnosed with a low back injury by the December 2008 service clinician.  Subsequently, the Veteran essentially was diagnosed within days of service discharge with myofascial lumbar syndrome.  As the Veteran filed his claim for service connection in December 2008, the myofascial lumbar syndrome was diagnosed during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Therefore, the evidence indicates that the Veteran's claimed disorder was noted a few days after the Veteran's discharge from service and during the pendency of the claim.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the back disorder was diagnosed within days of the Veteran's discharge is the same disorder the Veteran experienced during service and, therefore, an opinion is not necessary to show a causal relationship between the in-service disorder and the disorder diagnosed during the pendency of the appeal.    

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for myofascial lumbar syndrome have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for myofascial lumbar syndrome is granted.


REMAND

Unfortunately, a remand is required as to the remaining claims.  The Veteran essentially contends that he developed a bilateral shoulder disorder from wearing interceptor body armor during service in the Persian Gulf.  

Reviewing the service treatment records, in a February 2008 report of his medical history prior to deployment to the Persian Gulf, the Veteran reported experiencing pain in the shoulders while wearing his IBA.  Upon return from the Persian Gulf, in a December 2008 statement of administration and duty status, the Veteran reported experiencing bilateral shoulder injuries during service.  In a December 2008 service report of medical assessment, he stated that he experienced shoulder pain from wearing his IBA during his deployment.  Having reviewed the record, a service clinician diagnosed shoulder injuries, but did not refer the Veteran for further examination.  Subsequently, in a January 2008 post-deployment report of his medical history, the Veteran reported experiencing  painful joints.

The Veteran filed the current claim for service connection for shoulder disorders in December 2008, prior to his January 15, 2009 discharge from service.  Therefore, VA provided the Veteran with a VA medical examination, approximately two weeks after his discharge from service.  In a January 2009 VA shoulder examination report, the Veteran reported experiencing pain in the bilateral trapezius muscles from wearing his IBA during service.  He indicated that the pain was intermittent.  Upon examination, the VA examiner reported that the Veteran's shoulders, to include the joints, were normal except for noted tenderness along the trapezius muscles without spasm.  The diagnoses were bilateral trapezius myalgias and no intrinsic pathology in either shoulder joint. 

Myalgia is defines as "pain in a muscle or muscles."  Dorlands Illustrated Medical Dictionary 1085 (28th ed. 1994).  Pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   On remand, the Veteran should be scheduled for an additional VA examination to clarify whether or not he has a current shoulder disorder.  As the case must be remanded for this reason, any recent treatment records should also be obtained.
  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers that have treated him for his shoulders since January 2009.  Make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this Remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should identify all current right and left shoulder disorders found to be present.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.  If no such disorders are found, the examiner should so state.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any currently diagnosed right and/or left shoulder disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service complaints of shoulder pain from wearing interceptor body armor.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the above, and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


